The record in this case exhibits no assignment of error, and the decree appealed from must therefore be affirmed.
However, in view of the fact that the custody of two children of tender years is determined by the decree in a proceeding by the mother against the father, and that the children are also parties in interest, we have examined the testimony in anticipation of an application by the appellant to set aside the submission for the purpose of assigning errors, and do not think the testimony would warrant any disturbance of the chancellor's decree.
Affirmed.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.